PER CURIAM.
We grant petitioner’s petition for writ of habeas corpus and direct the Sheriff of Broward County to deliver petitioner to the Honorable Patti Englander Henning or her alternate. We direct said judge to conduct a hearing to set reasonable bail for petitioner’s release, or in the alternative, should the trial judge determine that pretrial detention is appropriate, to set forth the findings in writing which satisfy the requirements of section 907.041, Florida Statutes (1987) for pretrial detention.
PETITION FOR HABEAS CORPUS GRANTED.
GLICKSTEIN, DELL and WARNER, JJ., concur.